DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. US 2018/0135293 to Daudet.
Regarding claim 1, Daudet discloses an anchor having first (fig. 2: 6) face and second (5) face, the faces transverse to each other, the first face having a slot (15) with length greater than width and extending parallel to a plane defined by the second face, the second face having a through hole (holes 7 and 8).  Regarding the limitation of differential settlement, any settling movement may inherently adjust an anchor mounted between two pieces.
Regarding claim 2, the body is “L” shaped (figs. 2 and 4).
Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,612,087 to DiGirolamo et al.
Regarding claims 1 and 2, DiGirolamo discloses an L shaped bracket (fig. 4: 70) having a first (74) face and a second (72) face, the first face having a slot (78) who’s length is greater than it’s width and being parallel to a plane of the second face and a fastener (23, 24, 25 and 22).
Regarding claims 4 and 5, a grommet (23, 24, 25) is disclosed as a fastening member and positioned in contact with a portion of the body and inherently capable of being centered in the slot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2018/0135293 to Daudet in view of U.S. Patent No. 5,460,348 to Cox.
Regarding claim 4, Daudet does not disclose the use of a grommet.  Cox discloses an anchor bracket which uses a grommet (fig. 3: 36, 37 and 38).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Daudet by using such a grommet as disclosed by Cox in order to reduce the effects of vibrations and to provide a stronger connection.
Regarding claim 5, the grommet is inherently capable of being located centrally, and is disclosed as being in a slot with a portion of the grommet (fig. 2: 38) in contact with the body.
Regarding claim 6, the grommet is of an elastomeric material (Cox, column 3, lines 13-33).
Regarding claim 7, a washer (Cox, 39) is connected to the grommet.
Regarding claim 9, Daudet discloses the use of metal for the construction of anchors [0003].
Regarding claim 10, the body of Daudet will inherently fail at temperatures in excess of 1000 degrees F.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2018/0135293 to Daudet in view of U.S. Patent No. 5,460,348 to Cox further in view of U.S. Patent No. 3,558,005 to Crabtree.
Regarding claim 8, Daudet in view of Cox do not disclose the use of an adhesive with the washer and grommet.  Crabtree discloses the use of adhesives with washers and grommets (column 3, lines 17-21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gaudet in view of Cox by adding an adhesive, as disclosed by Crabtree, in order to better secure the assembly together.

Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but are moot under new grounds of rejections.




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633